          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 1 of 62



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
______________________________________

MERRY REED; PHILADELPHIA
BAIL FUND,

               Plaintiffs,

v.                                                            Civil Action No. 2:19-3110

ARRAIGNMENT COURT MAGISTRATE
JUDGES FRANCIS BERNARD, SHEILA
BEDFORD, KEVIN DEVLIN, JAMES
O’BRIEN, JANE RICE, and ROBERT
STACK, in their official capacities;
PRESIDENT JUDGE PATRICK DUGAN,
in his official capacity; SHERIFF
JEWELL WILLIAMS, in his official
capacity,

            Defendants.
______________________________________

                                         STIPULATION

       The parties stipulate, for the purposes of their cross-motions for summary judgment, that

all of the facts contained in the attached statement are undisputed. The parties further stipulate to

the authenticity and genuineness of the exhibits referenced in the statement and attached thereto.

                                                      Respectfully submitted,

 _/s/_Michael Daley_________________                  _/s/_Nicolas Y. Riley________________
 MICHAEL DALEY, ESQUIRE                               NICOLAS Y. RILEY*
 MEGAN L. DAVIS, ESQUIRE                              ROBERT D. FRIEDMAN*
 Administrative Office of PA Courts                   INSTITUTE FOR CONSTITUTIONAL ADVOCACY &
 1515 Market Street, Suite 1414                          PROTECTION
 Philadelphia, PA 19102                               GEORGETOWN UNIVERSITY LAW CENTER
 legaldepartment@pacourts.us                          600 New Jersey Avenue NW
 (215) 560-6300, Fax: (215) 560-5486                  Washington, DC 20001
                                                      Tel.: 202-662-4048
 Counsel for Judicial Defendants                      Fax: 202-662-9248
                                                      nr537@georgetown.edu

                                                 1
        Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 2 of 62



_/s/_Sean J. McGrath________________       rdf34@georgetown.edu
SEAN J. McGRATH                            * Admitted pro hac vice.
AMY KIRBY
City of Philadelphia Law Department        MICHAEL BERRY
1515 Arch Street, 15th Floor               PAUL J. SAFIER
Philadelphia, PA 19102                     BALLARD SPAHR LLP
215-683-5444 (phone)                       1735 Market Street, 51st Floor
sean.mcgrath@phila.gov                     Philadelphia, PA 19103
amy.kirby@phila.gov                        Tel.: 215-665-8500
                                           Fax: 215-864-8999
Counsel for Sheriff Defendant              berrym@ballardspahr.com
                                           safierp@ballardspahr.com
Dated: December 11, 2019
                                           Counsel for Plaintiffs

                                           Dated: December 11, 2019




                                       2
            Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 3 of 62



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
______________________________________

MERRY REED; PHILADELPHIA
BAIL FUND,

                Plaintiffs,

v.                                                          Civil Action No. 2:19-3110

ARRAIGNMENT COURT MAGISTRATE
JUDGES FRANCIS BERNARD, SHEILA
BEDFORD, KEVIN DEVLIN, JAMES
O’BRIEN, JANE RICE, and ROBERT
STACK, in their official capacities;
PRESIDENT JUDGE PATRICK DUGAN,
in his official capacity; SHERIFF
JEWELL WILLIAMS, in his official
capacity,

            Defendants.
______________________________________

                              STATEMENT OF UNDISPUTED FACTS

                                             Parties

       1.       Plaintiff Merry Reed is a writer, reporter, and the managing editor of The

Declaration, an independent online news source that covers Philadelphia politics, art, culture,

and activism. Ms. Reed’s writing and investigative work focus on criminal and civil justice

issues in Philadelphia. She is actively investigating and gathering information about

Philadelphia’s bail system for work that she plans to publish in The Declaration.

       2.       Plaintiff Philadelphia Bail Fund is a non-profit organization whose mission is to

make Philadelphia’s bail system more just. The Bail Fund operates an initiative called

Philadelphia Bail Watch, which sends volunteers into bail hearings to observe and report on what

they see. These volunteers typically observe bail hearings at least once a month and often

                                                 1
            Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 4 of 62



multiple times a week, documenting specific facts about each bail hearing they observe. The

Bail Fund then collects and analyzes this information for production in online and written

reports, communications with governmental actors, and other public messaging, such as social

media posts. The organization uses these reports and communications to educate and engage

with Philadelphia’s citizens and government officials regarding the City’s bail practices. The

Bail Fund is incorporated in Pennsylvania and run by a staff of six permanent volunteers.

       3.       Defendants Francis Bernard, Sheila Bedford, Kevin Devlin, James O’Brien,

Cateria McCabe, and Robert Stack serve as Arraignment Court Magistrates—also known as

“bail magistrates”—in Philadelphia Municipal Court in Pennsylvania’s First Judicial District.

They preside over preliminary arraignments, during which bail is set, (colloquially referred to as

“bail hearings”) in Philadelphia’s Stout Criminal Justice Center (CJC).

       4.       Defendant Patrick Dugan is the President Judge of the Philadelphia Municipal

Court. Pursuant to Pennsylvania Rule of Criminal Procedure 116, President Judge Dugan is

responsible for ensuring that the Arraignment Court Magistrates comply with the Pennsylvania

Rules of Criminal Procedure.

       5.       Defendant Jewell Williams is the Sheriff of Philadelphia County and leads the

Philadelphia Sheriff’s Office. The Sheriff’s Office is funded by the City of Philadelphia. In

addition to other duties, Sheriff Williams is responsible for security at the CJC. Part of this

responsibility includes directing deputy sheriffs to enforce court rules, including the rules

prohibiting audio-recording court proceedings. Deputy sheriffs enforce the audio-recording

prohibition by instructing individuals that recording is not allowed and to put away any recording

devices. Deputy sheriffs will also, upon a directive from a magistrate, seize recording devices




                                                  2
            Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 5 of 62



and/or remove from the courtroom individuals who seek to use such devices during court

proceedings.

                                    Philadelphia’s Bail Process

                                 Arraignment Court Magistrates

       6.       Arraignment Court Magistrates preside over preliminary arraignments, where bail

is set for individuals arrested for state offenses in Philadelphia.

       7.       The magistrates are available to hold hearings twenty-four hours per day, seven

days per week, three-hundred and sixty-five days per year. Hearings can be, and are, held at any

time of day on each day of the year; the magistrates take rotating shifts in presiding over the

hearings.

       8.       While on the bench, each magistrate is responsible for enforcing court rules,

which include rules barring members of the public from audio recording preliminary

arraignments. (The relevant rules are discussed in greater detail infra at ¶¶ 46-50.) The

magistrates also have the authority to direct Sheriff’s deputies to enforce the applicable court

rules, including those that prohibit the public from audio-recording preliminary arraignments, by

instructing them to seize any recording devices and/or remove people from the courtroom who

attempt to record the proceedings. Each bail magistrate also has the power to hold people in

contempt for violating court rules governing audio recording.

                                        Preliminary Arraignments

       9.       The events leading up to a preliminary arraignment typically involve law

enforcement transporting an arrestee to one of the City’s seven Divisional Booking Centers to be

processed. Data is entered into several databases including the Preliminary Arraignment

Reporting System (PARS). A police arrest report is generated at the conclusion of police

                                                   3
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 6 of 62



processing. This report is simultaneously, electronically transmitted to the District Attorney’s

Office for charging and Pretrial Services for interview.

       10.     Once at the Divisional Booking Center, the arrestee will be interviewed by the

First Judicial District’s Pretrial Services Division. Pretrial Services will ask the arrestee about

his or her residence, employment, health, education level, and other biographical details, which it

then compiles into a report, which is submitted to the magistrates prior to arraignment through

PARS. The Report also provides a bail guideline category for the magistrate’s consideration.

       11.     An arrestee is ready for preliminary arraignment upon the District Attorney’s Office

approving the charges and the submission of the pretrial services report to the magistrate.

       12.     Pursuant to state procedural rules, the pretrial services report is available only to

the magistrate, the arrestee’s representative, and the Commonwealth. The report is not made

available to and cannot be accessed by members of the public.

       13.     The time between arrest and preliminary arraignment is on average 15 hours.

       14.     The arrestee is physically located at one of seven police precincts in Philadelphia

and is connected with the other participants via an audio-visual link. The presiding magistrate is

located in the preliminary-arraignment courtroom in the basement of the CJC, also in

Philadelphia, along with a representative for the Commonwealth and a representative from the

Defenders’ Association, which represents arrestees who do not have private counsel.

       15.     The arrestee appears in court through the audio-visual link on a monitor. All the

participants are able to see and hear each other via the audio-visual link.

       16.     At the preliminary arraignment, the Commonwealth, the arrestee’s representative,

and the arrestee have an opportunity to address the court on what bail conditions they believe are

appropriate, as well as respond to any questions the bail magistrate may have.



                                                  4
            Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 7 of 62



          17.   Issues that may be discussed include the arrestee’s criminal history, the charges,

ties to the community, employment status, child care support, mental condition, drug issues, a

history of flight or escape, and related matters that bear on whether an arrestee will appear for

court.

          18.   In discussing these issues, the participants commonly use a variety of technical

terms and acronyms. Examples of these terms include: “F.T.A.” to refer to an arrestee’s prior

“failure to appear” for a court date; “S.O.B.” to refer to “signature on bond” (a type of release

condition under which an arrestee is released without posting the full bail amount but can

become liable for that amount if he or she fails to appear for a later court date); and “condition 1”

to refer to specific release conditions imposed on people charged with drug offenses.

          19.   At the end of the hearing, the bail magistrate decides whether the arrestee is

bailable and, if so, sets bail. Pennsylvania Rule of Criminal Procedure 524 sets forth the various

conditions of release that a magistrate can impose. Pennsylvania Rule of Criminal Procedure

523 sets forth the release criteria that magistrates are supposed to consider in determining

“whether to release [an arrestee], and what conditions, if any, to impose.” Pa. R. Crim. P.

523(a).

          20.   The magistrate inputs his or her bail determination—which includes, if applicable,

the monetary bail amount and any release conditions—into PARS. That information is then

transferred into the Common Pleas Criminal Court Case Management System (CPCMS). Screen

captures of the PARS database into which the magistrate enters the bail decision at the end of

each hearing are attached as Exhibit A. Although the PARS screens are not available to the

public, the bail information is available to the public after the arraignment. See infra ¶¶ 33-37

(and attached exhibits).



                                                  5
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 8 of 62



       21.     Preliminary arraignments typically last less than four minutes, on average.

       22.     If either party is unsatisfied with the bail decision, an emergency Municipal Court

judge is available at the end of the hearings for an immediate de novo appeal by telephone

twenty-four hours a day, seven days a week. The arrestee’s audio-visual connection is

terminated before the appeal.

       23.     An arrestee who wants to seek further review of the Municipal Court judge’s

decision must file a motion to reduce bail, challenge the bail determination at a subsequent court

date, or ask to participate in a process known as “Early Bail Review,” which is available to

certain arrestees. If an arrestee pursues one of these avenues for further review, the earliest the

matter would be heard is within five days after the initial bail hearing.

       24.     These further bail review hearings are also de novo.

       25.     There is no transcript made of the preliminary arraignment or the immediate

telephonic appeal to the emergency Municipal Court judge. No court reporter is present.

       26.     Municipal Court makes audio recordings of preliminary arraignments solely for

internal review purposes. The audio recordings are not available to the public.

       27.     The arraignments are open to the press and public—including Plaintiffs—who

may observe and take notes.

       28.     The arraignment courtroom has ten rows of seating and a stated maximum

capacity of sixty-five.

       29.     The public viewing area is separated from the front of the courtroom by a glass

wall. The courtroom is equipped with a speaker system that transmits the hearing participants’

voices into the viewing area. The people in the public viewing area are also able to see the

arrestee on the audio-visual link.



                                                  6
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 9 of 62



       30.       Members of the public are permitted to bring electronic devices—including cell

phones—into the bail courtroom, though they are prohibited from using the devices inside the

courtroom. Several signs posted in the viewing area warn visitors that recording the proceedings

is prohibited.

       31.       The name of and case number for an arrestee is not publicly available prior to the

arrestee’s preliminary arraignment. The public cannot access the time that a preliminary

arraignment for any individual arrestee will commence and cannot access any other information

about the preliminary arraignment before it occurs. Neither the Commonwealth’s nor the

arrestee’s representative typically submits any written argument related to a preliminary

arraignment.

       32.       Approximately 30,000 bail hearings are held each year in Philadelphia, on average.

During the first eleven months of 2019 alone, more than 29,000 bail hearings were held at the

CJC—an average of roughly ninety hearings per day.

                 Preliminary Arraignment and Bail Information Available to the Public

       33.       Following the preliminary arraignment, court documents related to the

preliminary arraignment are filed in the public record for that case, including the bail bond, bail

appeal report (if applicable), criminal complaint, and preliminary hearing subpoena for the

arrestee. Sample documents are attached as Exhibits B through E. The documents are for the

same case, other than the bail appeal report.

       34.       Members of the public can visit the CJC in person to review and obtain copies of

these documents, which are not accessible online. The First Judicial District charges twenty-five

cents per page for a copy of case records, whether the record is produced in electronic or paper

format. There is no charge to view the documents in person.


                                                  7
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 10 of 62



        35.     Public docket sheets for Pennsylvania criminal cases are accessible via the

Commonwealth’s Unified Judicial System Web Portal through CPCMS, which is a statewide

case management system for criminal cases. The search page is available at:

https://ujsportal.pacourts.us/DocketSheets/CP.aspx. CPCMS is maintained by the

Administrative Office of Pennsylvania Courts (AOPC).

        36.     The docket sheet for a case is posted to the CPCMS Web Portal after the

preliminary hearing, typically within hours following the hearing.

        37.     A sample docket sheet is attached as Exhibit F.

        38.      The Unified Judicial System Web Portal permits members of the public to search

for docket sheets by the arrestee’s name, case number, offense tracking number (OTN), and

police incident/complaint number. The Web Portal does not allow members of the public to

search for docket sheets by date of arraignment.

        39.     The public may request bulk CPCMS case information through either AOPC or

the First Judicial District.

        40.     Requests to AOPC for bulk CPCMS data are governed by AOPC’s Electronic

Case Record Public Access Policy. The Policy is attached as Exhibit G and available at

https://perma.cc/2TFF-KFYV (retrieved Dec. 6, 2019). The fee schedule for a one-time bulk

data request is attached as Exhibit H and available at https://perma.cc/LX9P-57AD (retrieved

Dec. 9, 2019). The fee schedule for recurring requests is attached as Exhibit I and available at

https://perma.cc/43C8-3WUM (retrieved Dec. 9, 2019).

        41.     The public may request a bulk data report from AOPC for case information for

every preliminary arraignment in Municipal Court for a specific time period selected by the




                                                   8
         Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 11 of 62



requestor, regardless of whether they know any information pertinent to a particular case. The

case information includes the list of fields attached as Exhibit J.

       42.       Pursuant to AOPC’s Electronic Case Record Public Access Policy, the recipient

of a request has 10 business days to respond to the request and at least an additional 30 business

days to fulfill the request by providing the requested data.

       43.       The First Judicial District also has a local rule governing public access to

electronic case records. Requests to the First Judicial District for electronic case data are

governed by Philadelphia Rule of Judicial Administration *402. Rule *402 is attached as

Exhibit K and available at https://perma.cc/2VAJ-DNLD (retrieved Dec. 9, 2019). The First

Judicial District draws on the same CPCMS data as the AOPC to fulfill these requests. If the

First Judicial District considers a request onerous, the requestor may be referred to AOPC.

       44.       The First Judicial District has established a fee schedule that applies to electronic

case data requests. The fee schedule is attached as Exhibit L and available at

https://perma.cc/68LL-5MCK.

       45.       The Philadelphia District Attorney’s Office maintains a daily updated website

available to the public, which contains aggregate information on bail amount by offense category

since 2014, in both raw and proportional values. The website is located at

https://data.philadao.com/Bail_Report.html.

                                   Relevant Rules Regarding Recording

       46.       Pursuant to state and local rules of court, along with a criminal statute, the public

is not allowed to make audio recordings of preliminary arraignments.

       47.       Pennsylvania Rule of Criminal Procedure 112(C). Rule 112 provides, in

relevant part:

                                                   9
         Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 12 of 62



               (C)    Except as provided in paragraph (D), the stenographic, mechanical,
       electronic recording, or the recording using any advanced communication
       technology, of any judicial proceedings by anyone other than the official court
       stenographer in a court case, for any purpose, is prohibited.

               (D) In a judicial proceeding before an issuing authority, the issuing
       authority, the attorney for the Commonwealth, the affiant, or the defendant may
       cause a recording to be made of the judicial proceeding as an aid to the
       preparation of the written record for subsequent use in a case, but such recordings
       shall not be publicly played or disseminated in any manner unless in a court
       during a trial or hearing.

       48.     Pennsylvania Rule of Judicial Administration 1910. Rule 1910 provides in

relevant part that “judges should prohibit broadcasting, televising, recording or taking

photographs in the courtroom and areas immediately adjacent thereto during sessions of court or

recesses between sessions,” subject to limited exceptions not relevant here.

       49.     Local Arraignment Court Magistrate Rule 7.09. Local Rule 7.09 provides that

“[a]n Arraignment Court Magistrate shall prohibit broadcasting, televising, recording, or taking

photographs in the Courtroom or the areas immediately adjacent thereto during sessions or

recesses between sessions,” subject to limited exceptions not relevant here.

       50.     Pennsylvania Criminal Statute, 18 Pa.C.S.A. § 5301.1. In Pennsylvania it is a

criminal offense if any person “in any manner and for any purpose uses or operates a device to

capture, record, transmit or broadcast a photograph, video, motion picture or audio of a

proceeding or person within a judicial facility or in an area adjacent to or immediately

surrounding a judicial facility without the approval of the court or presiding judicial officer or

except as provided by rules of court.” Plaintiffs are not challenging the constitutionality of 18

Pa.C.S.A. § 5301.1 in this case.




                                                 10
         Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 13 of 62



       51.     In addition to preliminary arraignments, other criminal hearings and criminal

trials, including jury trials, take place at the CJC, which also houses filing offices, judges’

chambers, and other court-related offices.

              Plaintiffs’ Requests for Permission to Audio Record Bail Hearings

       52.     On June 14, 2019, the Philadelphia Bail Fund emailed President Judge Dugan to

request permission to audio record the bail proceedings held before the magistrates. The email is

attached as Exhibit M.

       53.     President Judge Dugan denied the Bail Fund’s request via email on June 17, 2019.

The email is attached as Exhibit N.

       54.     On June 18, 2019, Merry Reed sent letters to the six Arraignment Court

Magistrate Judges to request permission to audio record the bail proceedings held before them.

The letters are attached as Exhibit O.

       55.     On July 3, 2019, President Judge Dugan denied Ms. Reed’s request, via email, on

behalf of Magistrate Judge O’Brien. The email is attached as Exhibit P.

                          Impact of Audio-Recording Ban on Plaintiffs

       56.     Ms. Reed would like to embed audio clips in her story on The Declaration’s

website to highlight aspects of the hearings—such as tone of voice and pace of arguments.

       57.     If not for the restrictions on audio recording, Ms. Reed would begin recording bail

hearings right away. She would use a silent, handheld recording device. The recording device

would not have any cellular or wireless capabilities, and she would allow courthouse security to

inspect the device before she began using it.

       58.     Plaintiff Philadelphia Bail Fund regularly produces reports and communicates

with the public and government officials about bail hearings in Philadelphia.


                                                  11
           Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 14 of 62



       59.     The Bail Fund participated in producing a 41-page report on arraignments in

Municipal Court in October 2018. See https://perma.cc/9Y29-W4SA (retrieved on December 2,

2019). It also issued a press release and report on cash bail in Municipal Court in May 2019.

See https://perma.cc/QFR7-J47W (retrieved on September 3, 2019).

       60.     The Bail Fund also has two other reports available on its website: a Case

Outcomes Report and a 2018 Annual Report. Both Reports are available at

https://perma.cc/633E-P3RG.

       61.     The Bail Fund’s volunteers typically observe preliminary arraignments at least

once a month and often multiple times a week. Currently, to obtain information about what was

said during bail hearings, the Bail Fund must rely on its volunteers, who can take only

handwritten notes during the bail hearings.

       62.     The Philadelphia Bail Fund seeks to make audio recordings of bail hearings. If

not for the court rules prohibiting audio-recording, the Philadelphia Bail Fund would provide its

volunteers with silent, handheld recording devices. The recording devices would have no

cellular or wireless capabilities, and the organization would allow courthouse security to inspect

the device before volunteers began using it.

       63.     The Bail Fund would make recordings of bail hearings available to the public

through social media platforms and embed audio excerpts of hearings into online versions of its

reports.




                                                12
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 15 of 62




         EXHIBIT A
                              Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 16 of 62




PARS - Municipal Court Clerk - [Court Transcript]
 File Edit Action Report Window Help




                             E.ut CCl
                             EutCCl
                                             Next Action:!    12'1812019 09.00
                             So-t.l':us
                             Sol..t"wu       Disposition: Bai                    •   BIUS
           CR.00l1489        Sol..L"wes                      ROR                            ppeatAmt
                             So-..v ns
                                             By:                                                Resuttl
                            Certra C
                            C.· tra C        ~rtPr
                             Cr t-1   C
                                             [Def Rep:
                                                                                                                I
                            c«tra. C                                                               00/00/0000
           CR~l3t 4SS       Cc:n C
                                             OKT;o 314S_
           CR~:>3149&        NorthCC
                                             Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 17 of 62



i;ij   E
   ~   ~ (D Uh          *U     ii) ~ I~ ~ I ~ ~                      1!-; {/j;   ~   ~
                             Location


                             EutCCl
                             EutCCl
                             Eu1CCl
                             So..tt-.u
                                                I
                                                    Next Action:!       12/18/2019 09 00       lLoc4SOS    1301 Ftbert Streel Stout Cente.::)
                             So,.11',,r,ti
                             So...ll'r....
                             Soc.tl-#a
                                                I
                                                    Olsposlt!On:jea•
                                                    Ongin · - ·
                                                               Bail Appeal
                                                                                           •   l Ball sl
                                                                                                  '
                                                                                                                     j-1
                                                                                                                                                         I   I
                             C.,,lnlC
                                                i--=
                                                    By:   C
                             C..-in1 C              Divert         Defendant Name                                                                    Arrest 0/T ]12103/2019 16 20
                             c.r:ir.c
                             C...iralC              Def R                        DC#                                          PIO                         CBN
                             c.,,ira1c
                                                    D•"T=
                             NorihCC
                             POUCCl
                                                    c~
           CR-0031498                               JCS\34
                             POUCC1                                                                                                 C· 4rges
           CR-0031499        POUCC1
           CR-003,~          POUCC1
                                                                                                                                    Code        oc Oescnpbon               Grd Cnl
                             POUCCl                                                                                                 (o4200      [   FUGITIVE FROM Jusncr F2    bo1
                             POUCCl                               Appeal 01sposrt1on       --========-=i.J:::!.I
                             NOttl'Utl
                                                                  Ball Appeal Amount· t---===:GJ:=
                                                                                               .:: !. I
                             EntCCl

                                                                 Appeal Judge Name

                                                          fr             Appealed By       I                          ..:.J
                                                                        Appeal Result J                               ..:.)
                                                      POL!                                 -------


                        Docket MC51-CR.0031482-




                                                                                                               fl' Done
                               Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 18 of 62




PARS - Municipal Court Clenc - (Court Transcript)
 File   Edit     Action       Report   Window        Help

~"' fl           [[)th *               ~     ~   I

                  DICT ~s)      location     fiiiiiiiiiiiiiii------=1008:-                                                     easeType • e.ony
                        -   -
               CR-003 432-1483
                               -  -  - -
                                 EastCCl
                                         - -                                                                                                      ·------'

               C R-003148,1        East CCT
                                                       oct:I                       l P1f>4.__
                                                                                           - _ ___.jcomp&aanant:l 1 of 1 !Codefendants: ~
               CR-0031 485
               CR-0031 456
                                   EastCCl
                                   East CCl
                                                                                                                                                    PWJD-PH       *
                                                       Next Action:!         12/19/2019 08:00      lLoci903· 1301 fi!bert Street, Stout Cente •     I
           -----~---~~-~~
               CR-0>31467          So-..cm.i!S
                                                       Disposition:!                             ... Jaau s
           ---.--.;...;...-----'--=----'------ii Origfnal Disposition:!                                j               Bai) Appeal Amt       I
                                                       By:   I                   l Appeal Judge:!                                           '--;:::========::::::
                                                                                                                                     ! Result:!
                                   Ca-ua! C
               CR-0031 492
               C R.oo3 493
                                   Cerua. C
                                   Cerua. C
                                                       Divert    Prog4                  !Loe:!                    !
                                                                                                                  Divert Date:! 0010010000 oo·oo         !
                                   Ca'U.: C             Def Rep:j    •                                I           Orientation Date:     l   0010010000
               CR-0031 495         Cerua. C                     ~~~~~~=-
                                   11.orthCC
                                                       0    --r='31489:   2 CJ.iarges
                                   POUCCl
                                                        COH      Oesc,...,_                                                         18TH DISTRICT

                                   POUCCl
                                                                                                  F
                                                       CS13A16 CSA-KJIPOSSESSDII                  M
                                   FOUCCl
               C R4>31DJ           FOUCCl
                                   POUCCl              Release Conditton{s): 0 of 0                           ,ID r Jotcs
               CR-0031~)2          POUCCl
               CR-00-31~m          l'ioro,eu1
               CR-OOJW)~           East CCl




                                                             f revious Case                  tlext Case       J             Print                Jl<>ne Session   J
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 19 of 62




         EXHIBIT B
                               Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 201 of
                                                                                   Page  of162                                                                               PARS
  CERTIFICATION OF BAIL AND DISCHARGE                                                                                  ______________________
                                                                                                 ...;;..;;;;..;;;;;;;.._
                                                                                                                                             DKT#:Mcs1-CR-~2019
BOND#:                                                          DC#:                                                       OTN#:-                  CP#:

                                                                                                               CHARGES:
                                                                                                                  Code               OC Description                   Grade Counts

                                                                                                                           CS13A16      CSA-K/1POSSESSION                M    001
DATE OF CHARGES: 12/05/2019
                                                                                                                           CS13A30      CSA-MANUFIDEL/PWI                F    001
   CATERIA             MCCABE
                   (JUDGE OR ISSUING AUTHORITY)




      Bail Set al:       $4,000.00                            SOB

      Conditions of release:        (Aside Imm appearing at coU'l when required)
          (Attached addendum wnecessary).
              $4,000.00                            SOB
     DA Recommends No Casi



   Defendants are released on bail subject to r.,garpnnting photog,aphing and identification
   as well as col.WI bail agency inlefView, p<ior 10 being release<!.

                            APPEARANCE OR BAIL BOND:
  THIS BOND IS VALID FOR THE ENTIRE PROCEEDINGS AND UNTIL
  FULL AND FINAL DISPOSITION OF THE CASE INCLUDING FINAL
  DISPOSITION OF ANY PETITION FOR WRIT OF CERTIORARI OR                                                                                      NEXT COURT ACTION:
  APPEAL TIMELY FILED IN THE SUPREME COURT.                                                                  Date & Time: 12/1912019 08:00
                                                                                                             Location:          803: 1301 Filbert Street, Stout Center

The CONDITIONS of this bond are that the defendant will:                                               If defendant performs the conditions as set forth herein, then this bond is
(1) Appear before the issuing authority and in the Courts of the County                                to be void. otherwise the same shall remain in full force and this bond in
Philadelphia, Pennsylvania, al all times as his presence may be required,                              the full sum thereof shall be forfeited.
ordered, or directed, until full and final disposition of the case, to plead,                          - In the case of "Percentage Cash Ball" or "Nominal Bair', Power of
to answer and defend as ordered the aforesaid charge or charges.                                       Attorney is not required.
(2) Submit self lo all orders and processes of the issuing authority or Court.                         And further, in accordance with law, we do hereby empower any
(3) The DEFENDANT and the SURETY must give written notice to the                                       attorney of any court of record within the Commonwealth of Pennsylvania
Issuing authority, Clerk of Courts. SCCJ,1301 Filbert SI.3rd Fl; lhe District                          or elsewhere to appear for us at any time, and with or without
Attorney AND the Office of Judicial Records Bail Acceptance Unit,                                      declarations filed, and whether or not the said obligation be in default, to
SCCJ 1301 Filbert Street, Basement (215)~83-7726m27,                                                   confess judgment against us, and in favor of the Commonwealth of
of any change io his address within forty-eight hours of the                                           Pennsylvania for use of the aforesaid County and its assigns. as of any
date of his address change.                                                                            term or session of a court of record of the aforesaid County for
(4) Neither do, nor cause to be done. nor permit to be done on his or her                              the above sum and costs, with release of all errors, without stay of
behalf, any act proscrlbed by Crime Codes section 4952 (relating to                                    execution, and inquisition on and extension upon any levy or real estate
intimidation of witnesses or victims) or sections 4953 (relating to                                    is hereby waived, and condemnation agreed to. and the exemption of
retaliation against witnesses or victims) (18 Pa. C.S. #4953). Effective                               personal property from levy and sale on any execution hereon is also
July 1, 1982.                                                                                          hereby expressly waived, and no benefit of
                                                                                                       exemption Is claimed under and by virtue of any exemption law now in
(5) Refrain from criminal activity.
                                                                                                       force or which may be passed hereafter.
(6) Comply with any specific requirement of release imposed by the
issuing authority or Court, such as a satisfactory participation in a                                  And for so doing this shall be sufficient warrant. A copy of this bond and
designated program.                                                                                    warrant being filed in said action, it shall not be necessary to file the
 (7) Obey such other conditions as the Court, or Court Bail Agency with                                original as a warrant of attorney, any law or rule of the Court to the
                                                                                                       contrary, notwithstanding.
leave of issuing authority or Court, may impose.

IACKNOWLEDGE THAT IAM LEGALLY RESPONSIBLE FOR THE FULL AMOUNT OF THE BAIL If ANY,
AND ALL TERMS AND CONDITIONS OF THIS BOND.



                        THIS BOND IS ISSUED AND SIGNED
                                                                                                                              x __________________
                  at PHILADELPHIA, PENNSYLVANIA.
                                                                                                                                             SIGNATURE OF DEFENDANT


Rev. 11/96 COPY(# 1)                                                                           12/051201916:01:24
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 21 of 62




         EXHIBIT C
                       Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 22 of 62                           PARS
                                          BAILAPPEAL REPORT

        DATE: 12/05/2019
        COMMONWEALTH V.
        DC#:
        DKT#: MC51-CR-OOllllllll2019
         CHARGES:           Code         OC:: l>e$<.ription                  Grade Counts
                              CC0907         PIC                               M1    001
                              CC2701         SIMPLE ASSAULT                    M2    001
                              CC2702          AGGRAVATED ASSAULT               F1    001
                              CC2705          REAP                             M2    001
                              CC2706          TERRORISTIC THREATS              M1    001
                              CC3701          ROBBERY                          F1    001
                            · CC3921 ·        THEFT-UNLWF TAKING               M1    001
                              CC3925          THEFT·RSP                        M1    001
                              CC6105          VUFA-FORMER CONVICT              F1    001
                              CC6106          VUFA-NO LICENSE                  F3    001
                              CC6108          VUFA-ON STREETS                  M1    001




         ORIGINAL BAIL: $175,000                              SET BY CATERIA MCCABE
         BAIL APPEAL JUDGE: MARSHA NEIFIELD
         RESULT OF APPEAL:                    Denied                     $175,000.00


         APPEAL BY: Public Defender
         PUBLIC DEFENDER: YEE, ADAM
         ADA: NICO CERIALE

        A copy of this Bail Appeal form must be placed in the Clerk of Quarter Session file and faxed to the MC Court
        Administration at 215-683-7293, for every appeal whether approved or denied.




Rev. 11196 COPY(# 2)                                           12/05/201910:35:13
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 23 of 62




         EXHIBIT D
                                                  MC Transcripl
                           Case 2:19-cv-03110-HB Document       31 Page I of3
                                                                     Filed    12/11/19 Page 24 of 62                                                             PARS
                 Commonwealth VS.




                                                                     DOB:
                                                                                               Dckt/MC#
                                                                                               MC51-CR-2019
                                                                                               COMPLAINT FILED BY:
                                                                                               Name: PHILADELPHIA POLICE
                                                                                                Date: 12/05/2019
                                                                                               OTN#: . . . .
                                                                                                                                                    -      DC#


                                                                                                                                                 Codefendants: O


                                                                                                                                                 Complainants:    1

 State Chrg      0 Court Description                                        Gr Ct State Chrg         0 Court Description                                       Gr Ct
 CS13A30           60406 CSA-MANUF/DEL/PWI                                  F 01 CS13A16               80109 CSA-K/1 POSSESSION                                M 01




 Arrest Dale: 12104/2019 BY: CHARLES HARRON CHARLES                                Badge#: 247375 Group Id:                                           2
 Next Action Date: 12/19/2019 Time:08:00                                         Next Action Location: 803: 1301 FIibert Street, Stout Center
 Arraignment Disposition: SOB                          Amount:$4,000.00                              Appeal Information                Arrest Type:       SA
 Conditions of Release:                 DA Recommends No Cash Bail                           Bail Appeal Judge:
                                                                                                   Appeal By:
                 Notes: See Supplemental Page For Complete Text


    Special Needs:
    AC Magistrate: CATERIA                         MCCABE                         Attorney for Def: Public Defender
                                                                                       Court Clerk: MARGARET SOLOMON
                                                                                      ADA/DA Rep: NICO CERIALE
                                                                                 Arraignment Sile: PD
                                                                                Arraignment Dale: 12/05/2019        Time:08:15
                                                                PreHmjnary Hearing or Trial Continuances

 First Action
                 -----
                 Continued To
                              -------------------------CJ       B.W. Issued
                                    Reason for Continuance Code                                                      a 8 .0 .S.O.                     Judge


Further Aclion
                 -----
                 Continued To
                              -------------------------a
                                    Reason for Continuance Code
                                                                  B.W. Issued
                                                                D B.O.S.O.                                                                            Judge

                 - - - - - - - -- - -- - - - - - - - - - - - - - _ _ _ _ D B.W. Issued
Further Action   Continued To                           Reason for Continuance                             Code      CJ B.0 .S.O.                     Judge

                                                                    Preliminary Hearing Disposition

      Date                  Place                                 Attorney for Defendant (Name and Address)

         Court Clerk                      Court Reporter                                Atty No.                               ADA
 After (waiving) hearing, above defendant is held for Court as follows:


                                                                                                                                 Arraign ment Date and Room
  It is ordered that the charge(s) against the defendant are to be presented
                                                                                     Date:                 Judge:
 to the District Attorney for the preparation of information.
                                                                         Trial Disposilion Date

      Date                  Place                                 Attorney for Defendant (Name and Address)                                   Atty No.

          Court Clerk                       Court Reporter                       Plea                     Verdict              Atty for Prosecution
 Senlence:




I hereby certify that the above is a true and correct    Judge:                                                                       Date:
                                                                                                                                                                 (Seal)
return and transcript. Witness my hand and Seal.
                                                                  Use reverse side for additional notes


ORIGINAL DOCUMENT                                                             DC#:                        12/06/201916:01:22
                                                                     31 Pagt2
                                                       MC Transcript          of3
                                Case 2:19-cv-03110-HB Document            Filed   12/11/19 Page 25 of 62                                                     PARS



 11Date               Type               Courtroom         Court Steno.           21Date             Type                 Courtroom              Court Steno.

Court Clerk           I.Judge            ADA               l:;ounsel              Court Clerk        Judge                ADA                    Counsel

Contin. Code          1:ont. to Judge    Cont. to Room     bn (Date)              Conlin. Code       Cont. to Judge       Cont. to Room          On (Date)

Defense                                  Prosecution                              Defense                                 Prosecution
    DReady         D Not Ready               D Reacly    D Not Ready                 DReady      D Not Ready                  DReady        D Not Ready




3, Dale               Type               Courtroom         Court Steno.          41oate             Type                 Courtroom               Court Steno.

Court Clerk           Judge              ADA               Counsel               Court Clerk        Judge                ADA                     Counsel

Contln. Code          Cont. to Judge     Cont. to Room     On (Dale)             Conlin. Code       Cont. to Judge       Cont. to Room           On (Date)


Defense                                  Prosecution                             Defense                                 Prosecution
   DReady          D Not Ready              DReady       D Not Ready                DReady . D Not Ready                     DReady         D    Not Ready




COMMONWEALTH VS.                                                                                                         INFORMATION NO.
Record Control No.                      Name, NKJA, Address. Zip Code            Rule 1100 Expiration Date               Year, Term & No.
          I I I I I I I I I
Police Photo No.                                                                                                         This Case Involves Nos.
                                                                                                                                            to

ORIGINAL DOCUMENT                                                         DC#:                    12/05/2019 15:01 :22
                                           MC Transcript
                    Case 2:19-cv-03110-HB Document       31 PageFiled
                                                                 3 orJ
                                                                       12/11/19 Page 26 of 62   PARS
Notes: NOTE: DEFENDANT IS ALSO KNOWN AS




ORIGINAL DOCUMENT                                   DC#:, -          12/05/2019 15:01:22
                      Case 2:19-cv-03110-HB Document
                                             Page 1 of 2 31 Filed 12/11/19 Page 27 of 62
                                                                                                                                                      PARS
                                               COMMONWEALTH OF PENNSYLVANIA                                              DC#:-                                ~
                                                             PHILADELPHIA COUNTY                                    Dckt/MC#: MC51-CR-00-2019
                                                                                                    SID:                           Date: DEC 05, 2019
                                                                           Felony
Criminal Complaint
COMMONWEALTH OF PENNSYLVANIA VS.
I, the undersigned, do hereby state under oath or affirmation:
       (1) My name is: NICO CERIALE                                                                                      District Attorney's Representative
      (2) I accuse
      who lives at
      with violating the Penal Laws of Pennsylvania on or about Wednesday, December 04,2019
      in the County of Philadelphia.
      (3) The acts committed by the accused were:
       See Supplemental Page For Complete Text




      The Commonwealth hereby gives notice lo lhe Defendant that the Defendant may be subject to the enhanced sentencing
      provisions of Title 35 of the Pa.C.S.A.. relating to Knowing and Intentional Possession of a Controlled Substance.
       In violation of Pennsylvania Penal Laws, section(s) and litle(s)                            Lab User Fee Requested
      CHARGES:                                                                           Defendant has been fingerprinted
      Code               Description                                                                    Grade   Counts
      CS13A30        CSA-MANUF/DEUPWI                                                                     F      001
      CS13A16        CSA-K/1 POSSESSION                                                                   M      001




All of which is against the peace and dignity of the Commonwealth of Pennsylvania
      (4) I ask that a warrant of arrest or a summons are issued and that the accused be required to answer the
      charges I have made. This complaint has been reviewed and approved by JOSHUA PARAMBATH                                                         AD.A.
      (5) I swear to or affirm the within complaint upon my knowledge, information and belief, and sign it on
      12/05/20~nicipalCourtJudge/Arrai~~




 On 12/05/2019 , lhe above named affiant swore or affirmed that the facts set forth in the complaint were true and
 correct to the best of his/her knowledge, information and belief, and signed it in my presence. I believe the
 within affiant to be a responsible person and that there is probable cause for t h e ~


                                                                                    Issuing Aulhorily                       Seal



COPY(#1)                                                            PIO:                  CBN: -                DC#: -                 12105/2019 3:01 PM
                 Case 2:19-cv-03110-HB Document
                                        Page 2of 2 31 Filed 12/11/19 Page 28 of 62
                                                                                                                    PARS
                                 COMMONWEALTH OF PENNSYLVANIA                              DC#:                            [)
                                      PHILADELPHIA COUNTY                              OckVMC#: MC51-CR. . . .2019
                                                                         SID:                     Date: DEC 05, 2019

Supplemental Page For Complete Text .
ON 12/4/19, AT OR NEAR CFCF AT 8101 STATE RO, THE DEFENDANT UNLAWFULLY POSSESSED A CONTROLLED
SUBSTANCE, TO WIT,SUBOXONE/BARBITUATES, IN SUFFICIENT QUANTITY AND/OR UNDER SUFFICIENT CIRCUMSTANCES AS
TO INDICATE AN INTENT TO DELIVER.
THE COMMONWEALTH HEREBY NOTIFIES THAT SHOULD THE DEFENDANT HAVE A PRIOR CONVICTION UNDER 35 P.S
780-116 AND BE CONVICTED ON THE PRESENT CHARGE, WE. WILL SEEK IMPOSITION OF A SENTENCE IN ACCORD WITH THE
MAXIMUM PENALTY OF THREE (3) YEARS IMPRISONMENT PURSUANT TO 35 P.S. 780-113(8).




COPY(# 1)                                      PIO: -         CBN:   -          DC#:                 12/05/2019 3:01 PM
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 29 of 62




         EXHIBIT E
                      Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page
                                                                        Page 130
                                                                               of2of 62                                                        PARS
                                                                                                                  Dckt/MC#: MC51-CR-OO           01 9
             SUBPOENA
®            Comm onwealth of Pennsylvania
                    Ci ty of Philadelphia
                                                              YOU ARE ORDERED TO
                                                                   APPEARAT
                                                                 PHILADELPHIA
                                                               MUNICIPAL COURT
                                                                                                            Usted Esto Ordenado A
                                                                                                           Comparacer En Fllaclelfl a
                                                                                                               Corte Munici pal

                                                                                            At/El: 8 03: 1301 FIibert Street, Stout Center
                                                                                              Mo          Day         Year              Time
                                                                                              Mes         Dia         Ano               Hora
                                                                                               12          19         2019          08:00:00
         YOU ARE COMMANDED BY ORDER OF THE COURT, TO APPEAR AS A DEFENDANT IN THIS CASE AT THE PRECISE
        TIME AND PLACE INDICATED ABOVE BY THE COURT. THIS S UBPOENA SHALL BE CONTINUING AND SHALL REMAIN
                         IN FORCE UNTIL THE TERMINATION OF THE ABOVE C RIMINAL PROCEEDING.
     IF YOU FAIL TO APPEAR WITHOUT CAUSE AT ANY PROCEEDING FOR WHICH YOUR PRESENCE IS REQUIRED,
    INCLUDING PREUMINARY HEARING AND TRIAL, YOUR ABSENCE MAY BE DEEMED A WAIVER OF YOUR RIGHT
           TO BE PRESENT, AND THE PROCEEDING, INCLUDING THE TRIAL, MAY BE CONDUCTED IN YOUR
                                    ABSENCE AND A WARRANT OF ARREST WILL BE ISSUED.
          Usted esta obligado por la corte, a comparecer como acusado en este caso en la hora precisa y sitio lndicato arriba por la
            Corte. Esta citacion debe ser continuada y permanece valida hasta la determinaciol'I del proceso antes mencionado.
      LA INC()MPARECENCIA SIN MOTIVO A CUALQUIER ACTO PROC.ESAL EN El CUAL SU PRESENCIA E.S REQUERIDA,
   INCLUYENDO LA AUDIENCIA PRELIMINARY/ 0 JUICIO, PUEDE SER CONSIDERADA COMO UNA RENUNCIA AL DER ECHO
      DE ESTAR PRESENTE Y EL ACTO PROCESAL, INCLUYENDO EL JUIClO, PUEDE PROCEDER EN SU AUSENCIA, Y SE
                                     EXPEDIRA UNA ORDEN DE ARRESTO.
I hereby acknowledge

                                                          .

                Defendant's Signature (Fi,ma delAcusado)                   Office of Judicial Records (Oficina de Registros Judiclales)
                The Municipal Court complies with the Americans With Disabilities Act,           YOU MUST HAVE AN ATTORNEY
                which requires that all court services and facilities be accessible to             OEBE TENER UN ABOGADO
                persons wHh disabilities on an eq4a1 basis to those without
 •              disabllltles. If you have a disability and require reasonable
 accommodations to file a claim, participate in a municipal court proceeding,
                                                                                                    BRING THIS NOTICE WITH' YOU
 or use any service provided by the court, Please call (215) 683-7272.                              TRAIGA ESTA NOTA CON USTED

  YOUR BAIL HAS BEEN SET AT:                                                             RELEASE CONDITIONS;
                                                                                  DA Recommends No Cash Ball
    $4,000.00              SOB




 NOTE: If the Defender Association (PD) has been appointed to represent you, then you must report to its office at
1441 Sansom St., 9:30 am to 4:30 pm, Monday-Friday o r call 216-568-3190               for more information. .

I hereby swear or affirm that all statements I made during my Pretrial Services Interview are true, I understand that if I
knowingly made any unlrue statemenls to the Pretrial services lnte1Viewer, I can be prosecuted for False Swearing under 18
PA C.S. §4903 and senten~ to up to two years in prison and fined up to $5,000.00.
t hereby swear or affirm that I have read and agree to comply with standard conditions of release as well as any special
conditions printed thereon. I understand that If I vlolate any of these conditions, or if I fail to appear at the time and place
specified above, l may be arrested for contempt of court, for a violation of 18 PA C.S. §5124 regarding Default In Required
Appearance, and/or for other crimes, and my bail may be revoked and sued out. If I fail to appear at the time and place
specified above for a preliminary hearing, Pennsylvania law may permit the hearing to be conducted In my absence.




                                                     Defendant
 DC #                                                                                            CBN: -                    PID:
                Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page
                                                                   Page31
                                                                        2 ofof
                                                                             2 62     PARS


                        Notice of Language Rights

                                   El.iii:•:• I
                             l))   c:c•111t:- I
                             Language Access Coordinator
    Land Title Building, 2nd Floor, 100 South Broad Street, Philadelphia, PA, 19110
           215-683-8000; languageaccesscoordinator@comts.phila.gov

English: You have the right to an interpreter at no cost to you. To request an
interpreter, please infonn court staff using the contact infonnation provided at
the top of this notice.
Spanish/Espanol: Usted tiene derecho a un interprete libre de costo. Para
solicitar un interprete favor de infonnarselo al personal judicial utilizando la
infonnaci6n provista en la parte superior de este aviso.
Mandarin/Cantonese Simplified Cbinese/{f;lffii,!i/11 ·~@:f* If )t: 1~ 1flX11t
m~mooo~~•*·~••o~~. •~m*~~~~•mooa*ma
~ 9;n rt !iftI fi A _{Ji •

Russian/PyccKuii: Y Bae ecn, npaBo Ha oecrrnamr,1e ycnyrn nepeBo~TIHKa.
3rumKa Ha nepeBO,WIHKa no~aerc.a Bcy~ no ~ecy, reneqioHY HJIH 3JI. noTJ.Te,
YKaJaHHbIM BhlIIIe B 3aronoBKe 3Toro YBe~oMJiemm.

Portuguese/Portugues: Voce te1n direito a mn interprete gratuitrunente. Para
solicitar um interprete, inf01me anossa equipe usando os dados de contato
1nostrados na parte superior deste aviso.
Haitian Creole/Kreyol Ayisyen: Ou gen dwa resevwa sevis yon entepret gratis.
Pou mande pou yon entepret, tanpri fe IllaJllll pesonel t1ibinal la konnen le OU
sevi avek enfo1nasyon an yo te bay ou nan tet avi sa a.
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 32 of 62




         EXHIBIT F
                        Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 33 of 62
                                MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                              DOCKET
                                                                                                          Docket Number: MC-51-CR·Ocallll-2019
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                           Court Case

                                                                Commonwealth of Pennsylvania
                                                                                                                                                              Page 1 of 3
                                                                                   V.


                                                                     CASE INFORMATION
Judge Assigned                                                                    Date Filed 12/05/2019
OTN U 1-                                                                          Originating Docket No
lnitial Issuing Authority:                                                        Final Issuing Authority:
Arresting Agency: Philadelphia Pd                                                 Arresting Officer: Harris, Michael D.




                                                                                        ....
Complaint/Incident#:
Case Local Number Type(s)                                                         Case Local Number(s)
       Originating Docket Number                                                        MC-51-CR-Ocalllli-2019
       District Control Number
       Originating Document Number

                                                                          RELATED CASES

    Related Docket No                   Related Case Caption                                      Related Court                 Association Reason
    Related
    MC-51-CR-Ocalllli-2018              Comm. v.                                                  MC-01-51-Crim

                                                                     STATUS INFORMATION
Case Status:     Active                        Status Date                Processing Status                                              Arrest Date:       12/05/2019
                                               12/05/2019               Awaiting Preliminary Hearing
                                               12/05/2019               Awaiting Status Hearing


                                                                        CALENDAR EVENTS
 Case Calendar                  Schedule          Start             Room                          Judge Name                                     Schedule
 Event Type                     Start Date        Ti me                                                                                          Status
 Preliminary                    12/05/2019         8:15 am          B08                                                                          Scheduled




                                 ....
 Arraignment
 Preliminary Hearing            12/19/2019         800am            803                           Judge Wendy L. Pew                             Scheduled
                                                               DEFENDANT INFORMATION
Date Of Birth:                                               City/State/Zip Philadelphia, PA 19124




                                                                     CASE PARTICIPANTS
Participant Type
Defendant




CPCMS9082                                                                                                                                                Printed: 12/06/2019
           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
           System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
          only be proVided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                         Information Act may be subject to civil liability as setforth in 18 Pa.C.S. Section 9183.
                         Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 34 of 62
                                  MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                               DOCKET

                                                                                                            Docket Number: MC-51-CR·Ocallll-2019
                                                                                                                                   CRIMINAL DOCKET
                                                                                                                                                              Court Case


                                                                   Commonwealth of Pennsylvania
                                                                                                                                                                Page 2 of 3
                                                                                     V.


                                                                         BAIL INFORMATION
                                                                                                                                                    Nebbia Status: None

    Bail Action                                        Bail Type                       Percentage
                                                                                                                             Bail Posting Status              Posting Date

    Set                              12/05/2019        Unsecured                                             $4,000.00
                                                                               CHARGES
                  Orig Seq.     Grade       Statute                        Statute Description                                      Offense DI.         OTN
                                            35 § 780-113                   Manufacture, Delivery, or Possession With                12/04/2019          U 189275-2
                                                                           Intent to Manufacture or Deliver
     2            2                         35 § 780-113                   Int Poss Contr Subst By Per Not Reg                      12/04/2019          U 189275-2

                                                            DISPOSITION SENTENCING/PENALTIES
Disposition
    Case Event                                                                Disposition Date                               Final Disposition
      Sequence/Description                                                      Offense Disposition                              Grade       Section
          Sentencing Judge                                                         Sentence Date                                     Credit For Time Served
            Sentence/Diversion Program Type                                            Incarceration/Diversionary Period                  Start Date
                  Sentence Conditions

Proceed to Court
    Preliminary Arraignment                                                   12/05/2019                                     Not Final
      1 / Manufacture, Delivery, or Possession With Intent to                   Proceed to Court                                              35 § 780-113
      Manufacture or Deliver
      2 / Int Poss Contr Subst By Per Not Reg                                   Proceed to Court                                              35 § 780-113

    COMMONWEALTH INFORMATION                                                         ATTORNEY INFORMATION
                      Philadelphia County District Attorney's                                             Defender Association of
                      Office                                                                              Philadelphia
                      Prosecutor                                                                          Public Defender
    Supreme Court No:                                                                Supreme Court No:
    Phone Number(s}:                                                                  Rep. Status:                  Active
        215-686-8000            (Phone)                                              Phone Number(s):
    Address :                                                                        Address:
          3 South Penn Square
          Philadelphia, PA 19107
                                                                                ENTRIES
Sequence Number                   CP Filed Date                     Document Date                                   Filed By

                                  12/05/2019                                                                        Municipal Court - Philadelphia County
    PARS Transfer


2                                 12/05/2019                                                                        McCabe, Cateria R
    Bail Set -


CPCMS9082                                                                                                                                                  Printed: 12/06/2019
             Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
             System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
            data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
            only be proVided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                           Information Act may be subject to civil liability as setforth in 18 Pa.C.S. Section 9183.
                      Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 35 of 62
                               MUNICIPAL COURT OF PHILADELPHIA COUNTY
                                                                            DOCKET
                                                                                                        Docket Number: MC-51-CR-00                                -2019
                                                                                                                               CRIMINAL DOCKET
                                                                                                                                                          Court Case


                                                               Commonwealth of Pennsylvania
                                                                                                                                                             Page 3 of 3
                                                                           v.




CPCMS 9082                                                                                                                                              Printed: 12/06/2019

          Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
          System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
         data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
         only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                        Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 36 of 62




         EXHIBIT G
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 37 of 62




                ELECTRONIC CASE RECORD PUBLIC ACCESS POLICY
                OF THE UNIFIED JUDICIAL SYSTEM OF PENNSYLVANIA


Section 1.00 DEFINITIONS

     A.    “CPCMS” means the Common Pleas Criminal Court Case Management System.

     B.    “Custodian” is the person, or designee, responsible for the safekeeping of
           electronic case records held by any court or office and for processing public
           requests for access to electronic case records.

     C.    “Electronic Case Record” means information or data created, collected, received,
           produced or maintained by a court or office in connection with a particular case
           that exists in the PACMS, CPCMS, or MDJS and that appears on web docket
           sheets or is provided in response to bulk distribution requests, regardless of
           format. This definition does not include images of documents filed with, received,
           produced or maintained by a court or office which are stored in PACMS, CPCMS
           or MDJS and any other automated system maintained by the Administrative Office
           of Pennsylvania Courts.

     D.    “MDJS” means the Magisterial District Judge Automated System.

     E.    “Office” is any entity that is using one of the following automated systems:
           Pennsylvania Appellate Court Case Management System (PACMS); Common
           Pleas Criminal Court Case Management System (CPCMS); or Magisterial District
           Judge Automated System (MDJS).”

     F.    “PACMS” means the Pennsylvania Appellate Court Case Management System.

     G.    “Party” means one by or against whom a civil or criminal action is brought.

     H.    “Public” includes any person, business, non-profit entity, organization or
           association.

           “Public” does not include:

           1.     Unified Judicial System officials or employees, including employees of the
                  office of the clerk of courts, prothonotary, and any other office performing
                  similar functions;

           2.     people or entities, private or governmental, who assist the Unified Judicial
                  System or related offices in providing court services; and

                                              1
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 38 of 62




           3.     any federal, state, or local governmental agency or an employee or official
                  of such an agency when acting in his/her official capacity.

     I.    “Public Access” means that the public may inspect and obtain electronic case
           records, except as provided by law or as set forth in this policy.

     J.    “Request for Bulk Distribution of Electronic Case Records” means any request,
           regardless of the format the information is requested to be received in, for all or a
           subset of electronic case records.

     K.    “UJS” means the Unified Judicial System of Pennsylvania.

     L.    “Web Docket Sheets” are internet available representations of data that have
           been entered into a Unified Judicial System supported case management system
           for the purpose of recording filings, subsequent actions and events on a court
           case, and miscellaneous docketed items.


Section 2.00 STATEMENT OF GENERAL POLICY

     A.    This policy covers all electronic case records.

     B.    The public may inspect and obtain electronic case records except as provided by
           law or as set forth in this policy.

     C.    A court or office may not adopt for electronic case records a more restrictive
           access policy or provide greater access than that provided for in this policy.


Section 3.00 ELECTRONIC CASE RECORD INFORMATION EXCLUDED FROM PUBLIC
ACCESS

     The following information in an electronic case record is not accessible by the public:

     A.    social security numbers;

     B.    operator license numbers;

     C.    victim information including name, address and other contact information;

     D.    informant information including name, address and other contact information;

     E.    juror information including name, address and other contact information;

     F.    a party’s street address, except the city, state, and ZIP code may be released;

                                               2
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 39 of 62




     G.    witness information including name, address and other contact information;

     H.    SID (state identification) numbers;

     I.    financial institution account numbers, credit card numbers, PINS or passwords
           used to secure accounts;

     J.    notes, drafts, and work products related to court administration or any office that is
           the primary custodian of an electronic case record;

     K.    information sealed or protected pursuant to court order;

     L.    information to which access is otherwise restricted by federal law, state law, or
           state court rule;

     M.    information presenting a risk to personal security, personal privacy, or the fair,
           impartial and orderly administration of justice, as determined by the Court
           Administrator of Pennsylvania with the approval of the Chief Justice; and

     N.    information regarding arrest warrants and supporting affidavits until execution.


Section 3.10 REQUESTS FOR BULK DISTRIBUTION OF ELECTRONIC CASE RECORDS

     A.    To the extent that adequate resources and technical capabilities exist, a request
           for bulk distribution of electronic case records shall be permitted for data that is not
           excluded from public access as set forth in this policy.

     B.    To the extent that adequate resources and technical capabilities exist, a request
           for bulk distribution of electronic case records not publicly accessible under
           Section 3.00 of this Policy may be fulfilled where: the information released does
           not identify specific individuals; the release of the information will not present a risk
           to personal security or privacy; and the information is being requested for a
           scholarly, journalistic, governmental-related, research or case preparation
           purpose.

           1.     Requests of this type will be reviewed on a case-by-case basis.

           2.     In addition to the request form, the requestor shall submit in writing:
                  (a)    the purpose/reason for the request;
                  (b)    identification of the information sought;
                  (c)    explanation of the steps that the requestor will take to ensure
                         that the information provided will be secure and protected;
                  (d)    certification that the information will not be used except for the stated
                         purposes; and

                                                 3
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 40 of 62



                  (e)    whether IRB approval has been received, if applicable.


Section 3.20 REQUESTS FOR ELECTRONIC CASE RECORD INFORMATION FROM
ANOTHER COURT OR OFFICE

     Any request for electronic case record information from another court should be referred
     to the proper record custodian in the court or office where the electronic case record
     information originated. Any request for electronic case record information concerning
     multiple magisterial district judge courts or judicial districts should be referred to the
     Administrative Office of the Pennsylvania Courts.

Section 4.00 RESPONDING TO A REQUEST FOR ACCESS TO ELECTRONIC CASE
RECORDS

     A.    Within 10 business days of receipt of a written request for electronic case record
           access, the respective court or office shall respond in one of the following
           manners:

           1.     fulfill the request, or if there are applicable fees and costs that must be paid
                  by the requestor, notify requestor that the information is available upon
                  payment of the same;

           2.     notify the requestor in writing that the requestor has not complied with the
                  provisions of this policy;

           3.     notify the requestor in writing that the information cannot be provided; or

           4.     notify the requestor in writing that the request has been received and the
                  expected date that the information will be available. If the information will
                  not be available within 30 business days, the court or office shall notify the
                  Administrative Office of Pennsylvania Courts and the requestor
                  simultaneously.

     B.    If the court or office cannot respond to the request as set forth in subsection A, the
           court or office shall concurrently give written notice of the same to the requestor
           and Administrative Office of Pennsylvania Courts.

Section 5.00 FEES

     A.    Reasonable fees may be imposed for providing public access to electronic case
           records pursuant to this policy.

     B.    A fee schedule shall be in writing and publicly posted.




                                               4
         Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 41 of 62



    C.    A fee schedule in any judicial district, including any changes thereto, shall not
          become effective and enforceable until:

          1.     a copy of the proposed fee schedule is submitted by the president judge to
                  the Administrative Office of Pennsylvania Courts; and

          2.     the Administrative Office of Pennsylvania Courts has approved the
                 proposed fee schedule.


SECTION 6.00 CORRECTING DATA ERRORS

    A.    A party to a case, or the party’s attorney, seeking to correct a data error in an
          electronic case record shall submit a written request for correction to the court in
          which the record was filed.

    B.    A request to correct an alleged error contained in an electronic case record of the
          Supreme Court, Superior Court or Commonwealth Court shall be submitted to the
          prothonotary of the proper appellate court.

    C.    A request to correct an alleged error contained in an electronic case record of the
          Court of Common Pleas, Philadelphia Municipal Court or a Magisterial District
          Court shall be submitted and processed as set forth below.

          1.     The request shall be made on a form designed and published by the
                 Administrative Office of Pennsylvania Courts.

          2.     The request shall be submitted to the clerk of courts if the alleged error
                 appears in an electronic case record of the Court of Common Pleas or
                 Philadelphia Municipal Court. The requestor shall also provide copies of
                 the form to all parties to the case, the District Court Administrator and the
                 Administrative Office of Pennsylvania Courts.

          3.     The request shall be submitted to the Magisterial District Court if the alleged
                 error appears in an electronic case record of the Magisterial District Court.
                 The requestor shall also provide copies of the form to all parties to the case,
                 the District Court Administrator and the Administrative Office of
                 Pennsylvania Courts.

          4.     The requestor shall set forth on the request form with specificity the
                 information that is alleged to be in error and shall provide sufficient facts
                 including supporting documentation that corroborates the requestor’s
                 contention that the information in question is in error.

          5.     Within 10 business days of receipt of a request, the clerk of courts or
                 Magisterial District Court shall respond in writing to the requestor, all parties


                                              5
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 42 of 62



                   to the case, and Administrative Office of Pennsylvania Courts, in one of the
                   following manners:

                   a.     the request does not contain sufficient information and facts to
                          adequately determine what information is alleged to be error;
                          accordingly, the request form is being returned to the requestor; and
                          no further action will be taken on this matter unless the requestor
                          resubmits the request with additional information and facts.

                   b.     the request does not concern an electronic case record that is
                          covered by this policy; accordingly, the request form is being
                          returned to the requestor; no further action will be taken on this
                          matter.

                   c.     it has been determined that an error does exist in the electronic case
                          record and that the information in question has been corrected.

                   d.     it has been determined that an error does not exist in the electronic
                          case record.

                   e.     the request has been received and an additional period not
                          exceeding 30 business days is necessary to complete the review of
                          this matter.

            6.     A requestor has the right to seek review of a final decision under subsection
                   5(a)-(d) rendered by a clerk of courts or a Magisterial District Court within
                   10 business days of notification of that decision.

                   a.     The request for review shall be submitted to the District Court
                          Administrator on a form that is designed and published by the
                          Administrative Office of Pennsylvania Courts.

                   b.     If the request for review concerns a Magisterial District Court’s
                          decision, it shall be reviewed by the judge assigned by the President
                          Judge.

                   c.     If the request for review concerns a clerk of courts’ decision, it shall
                          be reviewed by the judge who presided over the case from which the
                          electronic case record alleged to be in error was derived.

SECTION 7.00 CONTINUOUS AVAILABILITY OF POLICY

     A copy of this policy shall be continuously available for public access in every court or
     office that is using the PACMS, CPCMS, and/or MDJS.

                                                                    Effective September 6, 2019

                                                6
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 43 of 62




         EXHIBIT H
    Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 44 of 62



                    Notice of Amendments to the
     Administrative Office of Pennsylvania Courts Fee Schedule
    Concerning Requests for Access to Electronic Case Records


      Section 5.00(A) of the Electronic Case Record Public Access
Policy of the Unified Judicial System of Pennsylvania provides that
reasonable fees may be imposed for providing public access to
electronic case records pursuant to this policy.

       When responding to bulk requests pursuant to Section 3.10(A)
of this policy, the Administrative Office of Pennsylvania Courts
(AOPC) currently charges $78 per hour ($28 per hour for staff time
and $50 per hour for computer equipment time). This fee schedule
took effect January 1, 1997 (26 Pa.B. 6179).

      Beginning April 1, 2012, the fee schedule shall be amended as
follows. The computer equipment time fee of $50 per hour will be
eliminated. The staff time fee shall be increased to $80 per hour.
The net result will be an overall increase of 2.5% (from $78 to $80 per
hour). In addition, a minimum charge of 1 hour of staff time shall be
assessed to each request, and thereafter requesters will be charged
in 15 minute increments.

      In addition, the fees assessed for recurring bulk requests (i.e.,
on a monthly basis) of standardized files will also change as of April
1, 2012. To view the most recent list of standardized files offered and
associated fees, please visit the AOPC website at www.pacourts.us.




                                ______________________________
                                            ZYGMONT A. PINES
                                 Court Administrator of Pennsylvania
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 45 of 62




          EXHIBIT I
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 46 of 62

                                    Supreme Court of Pennsylvania




                             Administrative Office of Pennsylvania Courts
                             Information Technology- Public Access Unit
                                            PO Box 62307
                                     Harrisburg, PA 17106-2307
                                            (717) 795-2000




                          Public Access Recurring Files and Fees

                                                      AOPC Monthly Historical
               File                                  System Fee    File Fee
               MDJ Orders of Execution                MDJS   $145       $580
               MDJ Orders of Possession               MDJS   $142       $568
               MDJ LT Filings                         MDJS   $330     $1 ,320
               MDJ LT Dispositions                    MDJS   $326     $1 ,304
               MDJ Civil Filings                      MDJS   $512     $2,048
               MDJ Civil Dispositions                 MDJS   $512     $2,048
               MDJ Non-T raffic Filings               MDJS   $570     $2,280
               MDJ Non-T raffic Dispositions          MDJS   $600     $2,400
               MDJ Traffic Filings                    MDJS   $686     $2,744
               MDJ Traffic Dispositions               MDJS   $792     $3,168
               MDJ Criminal Filings                   MDJS   $480     $1 ,920
               MDJ Criminal Dispositions              MDJS   $600     $2,400
               MC Criminal Filings                   CPCMS   $240       $960
               CP Criminal Filings                   CPCMS   $600     $2,400
               CP Criminal Dispositions              CPCMS   $540     $2,160
               CP Miscellaneous Filings      CPCMS                      $158          $632
               CP Miscellaneous Dispositions CPCMS                      $1 10         $440


                      Late Payment Fee (for bill due 30 days or more)           $75




As of April 1, 2012                                Administrative Office of Pennsylvania Courts (AOPC)
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 47 of 62




          EXHIBIT J
                                              Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 48 of 62   Data As Of 8/21/2019



Field Names
Docket Number
Filing Date
System
Docket Type
Defendant Name
OTN
LOTN
Court Number (CPCMS)
Judge
Defendant Sex
Defendant Race
Offense Sequence Number
Title
Section
Subsection
Description
Offense Date
Offense Disposition
Offense Disposition Date
Bail Type
Bail Set Amount
Bail Action Authority
Bail Action
Bail Action Date
Bail Action Created System
Bail Posting Status
Bail Posting Status Date
Security Type
Security Amount
Surety Type
Surety Name
Bail Post Created System
Defendant DOB
Docket Entry Filed Date
Official Docket Entry
Docket Entry Filed By (Person)
Lead Offense Indicator
Lead Offense Grade
Representation Type / Attorney Role
Name of Defendant's Attorney
Defendant's Zip Code
Bail Depositor Name
Date of Docket Entry of "Waiver of Preliminary Hearing"
Date of Docket Entry of "Waiver of Counsel"



Page 1 of 1                                                       CPCMS - Philadelphia Municipal Court           Prepared By: AOPC
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 49 of 62




         EXHIBIT K
             Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 50 of 62

Effective 7‐01‐18


                    PHILADELPHIA RULE OF JUDICAL ADMINISTRATION
Rule *401. Policy Concerning Access to Case Records of the Court of Common Pleas and
Philadelphia Municipal Court, in Conjunction with the Case Records Public Access Policy
of the Unified Judicial System of Pennsylvania (“Case Records Policy of the UJS”)
(a) Confidential Information. When a document (including exhibits) contains any of the
    confidential information listed in Section 7.0 of the Case Records Policy of the UJS, the filer
    shall file a Redacted Version and an Unredacted Version of the document, as provided
    below.
    (1) Redacted Version. The Redacted Version of the document shall not include any of the
        confidential information listed in Section 7.0 (A), and must be redacted in a manner that
        is visibly evident to the reader. The Redacted Version of the document shall be accessible
        by the public.
    (2) Unredacted Version. The Unredacted Version of the document shall contain all
        information, including the confidential information listed in Section 7.0 (A). The
        Unredacted Version of the document shall not be accessible by the public.
    (3) A Redacted Version of a document which contains confidential information does not
        need to be filed for case types that are sealed or exempt from public access pursuant to
        applicable authority.
(b) Confidential Documents.
    The documents listed in Section 8.0 (A) of the Case Records Policy of the UJS shall be filed
    together with the Confidential Document Form. When a document is filed using the First
    Judicial District’s Electronic Filing System, the Confidential Document Form will be
    generated by the Electronic Filing System upon entry of the requisite information by the filer.
    All confidential documents filed in connection with each filing can be uploaded at the same
    time. A Confidential Document Form need not be used for case types that are sealed or
    exempt from public access pursuant to applicable authority. Confidential documents filed
    together with the Confidential Document Form are not accessible by the public; however, the
    Confidential Document Form is accessible by the public.
(c) Access to Case Records at a Court Facility
    The information described in Section 9.0 of the Case Records Policy of the UJS is not
    accessible by the public at any First Judicial District court facility.

(d) Remote Access.
    (1) By the Parties. Counsel of record or unrepresented parties shall continue to have remote
        access to documents and other legal papers filed in their case(s) only.
    (2) By the Public. Before providing remote access to Case Records or dockets to the public,
        each Court or Division of the First Judicial District must insure that the information and
        documents listed and described in Section 10.0 are not remotely accessible by the public.

(e) Fee Schedules. The First Judicial District shall adopt a Fee Schedule, as provided in Section
    6.0 of the Case Records Policy of the UJS, which shall be posted on the court’s website at
    www.courts.phila.gov and posted in each court facility’s filing office in an area accessible to
    the public.
             Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 51 of 62

Effective 7‐01‐18




              PHILADELPHIA RULE OF JUDICAL ADMINISTRATION
Rule *402. Electronic Case Records. Court of Common Pleas of Philadelphia County and
Philadelphia Municipal Court.

(a) Electronic case record information maintained by the First Judicial District is available as
    provided in this rule to the extent its release is authorized or restricted by law, state and local
    rules, and applicable policies of the Unified Judicial System.
(b) Requests for electronic case record information shall be made on forms provided by the First
    Judicial District from time to time.
(c) Standard reports will be made available to Requesters upon payment of the requisite fee.
    Requests for combined electronic case records (“bulk records”) shall be reviewed and
    approved on a case-by-case basis. Any request for bulk records that can be compiled using an
    existing report format shall be granted. Any request for bulk records or data which cannot be
    compiled using an existing report format will be granted if the request is not onerous, and the
    First Judicial District has available personnel and resources needed to compile the information
    requested without adversely impacting the operations of the First Judicial District or otherwise
    disrupting its orderly and efficient case flow.
(d) Requests for electronic case records will be subject to fees and costs adopted by the First
    Judicial District from time to time. The First Judicial District must assess, charge and collect
    the fees and other charges that are required by law and other legal authority. See, e.g. 42 Pa.C.S.
    § 1725, 42 P.S. §21015 et seq., and 42 P.S. § 21081.
     (1) The First Judicial District shall adopt a Public Access Fee Schedule which shall be posted
         on the court’s website at www.courts.phila.gov and posted in each court facility’s filing
         office in an area accessible to the public.
     (2) The Public Access Fee Schedule may be amended from time to time by the First Judicial
         District.
     (3) Requesters may be required to pay the estimated cost of any report before release of the
         approved electronic case information.
             Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 52 of 62

Effective 7‐01‐18




              PHILADELPHIA RULE OF JUDICAL ADMINISTRATION

Rule *403. Financial Records of the Court of Common Pleas of Philadelphia County and
Philadelphia Municipal Court.

(a) Pennsylvania Rule of Judicial Administration No. 509 implements Section 304 of The Right
    to Know Law which requires Judicial Agencies to provide financial records. See Act 3 of
    2008, 65 P.S. § 67.304. Financial Records maintained by the First Judicial District are
    presumed to be open to any member of the public for inspection or copying during
    established business hours as provided in Pennsylvania Rule of Judicial Administration No.
    509 and this rule.
     (1) Information regarding First Judicial District Contracts and Purchase Orders of $5,000 or
         more issued after July 1, 2008 is available through the UJS Web Portal,
         https://ujsportal.pacourts.us/DocumentPostings/Search.aspx, by selecting "Philadelphia"
         in the "Judicial Office" field.
     (2) Financial records may also be requested by competing the First Judicial District Financial
         Records Request Form, which is available on the First Judicial District’s website at
         www.courts.phila.gov.

(b) The First Judicial District shall designate an Open-Records Officer and Appeals Officer, as
    required by 65 P.S. § 67.502 and 65 P.S. § 67.503.

(c) The First Judicial District shall adopt a Fee Schedule, which shall be available on the First
    Judicial District’s website at www.courts.phila.gov. The Fee Schedule may be amended from
    time to time. Pre-payment will be required if expected compliance costs exceed $100.
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 53 of 62




         EXHIBIT L
                 Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 54 of 62
7-01-18

                        First Judicial District of Pennsylvania
           Philadelphia Rules of Judicial Administration Nos. *401, *402 and *403
                    Court of Common Pleas of Philadelphia County and Philadelphia Municipal Court

                                    PUBLIC ACCESS FEE SCHEDULE
                                                  Effective July 1, 2018
1) Copies of Official Case Records and Financial Records. Unless otherwise provided by applicable
authority1, $0.25 shall be charged per page for Case Records and Financial Records provided in a
paper or electronic format, whether duplicated by photocopying or printing from electronic media.
2) Historical Electronic Case Records Data File. A file consisting of agreed upon electronic data
fields spanning a five (5) year period, as follows:
       (a) $25,000 for electronic data maintained by the below Courts/Divisions:
           (i) Court of Common Pleas, Trial Division, Civil
           (ii) Court of Common Pleas, Orphans’ Division
           (iii) Municipal Court, Civil Division2
           (iv) Philadelphia Municipal Court Traffic Division2
       (b) $10,000 for each Court or Division for electronic data maintained by that Court or Division:
           (i) Court of Common Pleas, Trial Division, Civil
           (ii) Court of Common Pleas, Orphans’ Division
           (iii) Municipal Court, Civil Division2
           (iv) Philadelphia Municipal Court Traffic Division2
       (c) $3,000 for each report type (e.g. “Case Record” or “Judgment File”) for each of the following
           Courts or Divisions:
           (i) Court of Common Pleas, Trial Division, Civil
           (ii) Court of Common Pleas, Orphans’ Division
           (iii) Municipal Court, Civil Division2
           (iv) Philadelphia Municipal Court Traffic Division2
3) Recurring Reports. Until otherwise provided, recurring monthly reports are available at the cost of
   $300 per month. A list of the available recurring (standard) reports may be posted on the website of
   the First Judicial District and may be amended from time to time.
4) Weekly Reports. Recurring Reports which are provided on a monthly basis will be provided on a
   weekly basis for the monthly fee, and an additional cost of $85 per week.
5) Daily Reports. Recurring Reports which are provided on a monthly basis will be provided on a
   daily basis for the monthly fee, and an additional cost of $85 per business day
6) Ad Hoc, Non-Recurring, Requests. Will be provided at a cost based on a standard programming
   fee of @$85 per hour, plus $300 per report.
7) Record requested on media such as CD, DVD or other memory devices are subject to a
   minimum fee of $ 10 or actual cost. Postage will be added, at actual cost, if delivery is requested
   by U.S. mail or other expedited delivery. Other costs incurred in producing Financial Records
   will be assessed at actual cost.


1
    See, e.g. 42 Pa.C.S. §1721, 42 P.S. §21015 et seq., and 42 P.S. § 21081.
2
  The Case Management System for this Division is maintained by a third-party provider. The cost for requested data may
be higher depending on the amount the third-party provider will charge the District for producing the requested report. An
estimate will be provided to the Requester for approval and pre-payment before the requested report is produced.
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 55 of 62




        EXHIBIT M
                   Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 56 of 62
From: Malik Neal ......@P-hillY.bailfund.org>
Date: Fri, Jun 14, 2~   t 4:22 PM
Subject: Request For Audio Recording
To:                @courts.12hila.gov>
Cc:                 .@~P.hila.g~, Maia Jachimowicz <llll!l@P.hillY,bailfund.org>


Dear President Judge Dugan,

I am writing on behalf of the Philadelphia Bail Fund. As you know, volunteers for the Bail Fund, through our court watch
program, regularly observe and take notes on bail hearings in the Center for Criminal Justice. The Bail Fund would like those
volunteers to begin making audio recordings of the proceedings for use in reports and other communications with the public.
It is our understanding, however, that court rules may prohibit the public, including volunteers for the Bail Fund, from making
audio recordings.

For that reason, I am writing to request that you grant the Bail Fund's volunteers permission to audio-record the bail
proceedings before the arraignment court magistrates. The volunteers will use a small, handheld recording device that
captures audio only (not video). The recording device is silent (and will not distract anyone) and has no wireless/cellular
capabilities -- it would be purely an audio-recording device (and we would be happy to let courthouse security inspect the
device in advance).

Can you please let us know if the Bail Fund's volunteers may begin recording? If not, can you please let us know what the
reason or reasons are for not allowing audio recording so that we can attempt to address whatever concerns you may have?

We would greatly appreciate hearing from you by June 21, 2019, so that we can plan accordingly.

Sincerely,
Malik Neal
Vice President, Philadelphia Bail Fund
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 57 of 62




         EXHIBIT N
            Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 58 of 62




Sorry but no. State rules proh ibit your request.

Honorable Patrick F. Dugan
President Judge
Philadelphia Mun icipal Court
Juan ita Kidd Stout Center
For Criminal Justice
1301 Filbert Street, Suite 1303
Philadelphia, PA 19107



                      .@courts.P.hila.gov




From: Malik Neal [~            .@P.hillybailfund .org]
Sent: Friday, June 14, 2019 4:22 PM
To: Dugan, Patrick                .@courts,P.hila.gru!>
Cc: Roberts, Gabriel                  .@courts,P.hila.gru!>; Maia Jachimowicz -   .@P.hillybailfund .org>
Subject: Request For Audio Recording

Dear President Judge Dugan,

I am writing on behalf of the Philadelphia Bail Fund. As you know, volunteers for the Bail
Fund, through our court watch program, regu larly observe and take notes on bail hearings
in the Center for Criminal Justice. The Bail Fund would like those volu nteers to begin
making audio recordi ngs of the proceedings for use in reports and other commu nications
with the public. It is our understanding, however, that court ru les may prohibit the public,
including volunteers for the Bail Fund, from making audio recordi ngs.

For that reason, I am writing to req uest that you grant the Bail Fund's vol unteers
permission to audio-record the bail proceedings before the arraignment court magistrates.
The vol unteers will use a small, handheld record ing device that captures audio only (not
video). The record ing device is silent (and will not distract anyone) and has no
wireless/cellu lar capabi lities -- it would be purely an audio-recording device (and we would
be happy to let courthouse security inspect the device in advance).

Can you please let us know if the Bail Fund's volu nteers may begin recordi ng? If not, can
you please let us know what the reason or reasons are for not allowing audio recording so
that we can attempt to address whatever concerns you may have?

We would greatly appreciate hearing from you by June 21 , 2019, so that we can plan
accordingly.

Sincerely,
Malik Neal
Vice President, Philadelphia Bail Fund
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 59 of 62




         EXHIBIT O
          Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 60 of 62




                                                                       June 18, 2019
Arraignment Court Magistrate Francis Bernard
Juanita Kidd Stout Center for Criminal Justice
130 l Filbert St.
Philadelphia, PA 19107

Dear Magistrate Bernard,

         I am the managing editor of The Declaration, an independent online news source that
covers Philadelphia politics, art, culture, and activism. I have recently started researching how
bail works in the First Judicial District, and plan to continue researching this issue over the
coming weeks and months for an article I plan to publish on the The Declaration's website. As
part of that work, and for use in the eventual publication, I would like to make audio recordings
of bail proceedings in the First Judicial District (i.e., the proceedings before bail commissioners
in the basement of the Criminal Justice Center). It is my understanding, however, that
Pennsylvania Rule of Criminal Procedure 112, Pennsylvania Rule of Judicial Administration
1910, and Philadelphia Municipal Court Rule 7.09 may prevent the public, including journalists,
from making such recordings.

        For that reason, I am writing to request your permission to audio-record the proceedings
before the bail commissioners. I have also sent this request to the other Arraignment Court
Magistrates. In particular, I'd like pennission to use a small, handheld recording device that
captures audio only (not video) so that I can document the proceedings as they happen. The
recording device would be inconspicuous (so as not to distract anyone) and would not have any
wireless/cellular capabilities- it would be purely an audio-recording device (and I'd be happy to
let courthouse security inspect the device in advance). Would it be possible for me to use such a
device to record bail proceedings? If not, can you please let me know what the reason or reasons
are for not allowing audio recording so that I can attempt to address whatever concerns you may
have?

       I would greatly appreciate hearing from you by Wednesday July 3rd, 2019, so that I can
plan accordingly. You can reach me by email at-       @phillydeclaration.org or by phone at


        Finally, if this request should be directed at someone else in the First Judicial District,
please let me know.
Case 2:19-cv-03110-HB Document 31 Filed 12/11/19 Page 61 of 62




         EXHIBIT P
    12:09                                        ,, 5GE •       }
9-cv-03110-HB Document 31 Filed 12/11/19 Page
 (0                                                         V


  From: Corri ne Weglicki
  To: M erry


  No Subject
                                                  Hide
                                                         •
  Tod·3y at 10:49 AM


  THJS MESSAGE LS BEING SENT ON BEHALF QF
  PRESIDENTJUDGE PATRICK t: QllGAN

  Ms. Reed,

  Your letter, dated June 18, 2019. to Magistrate O'Brien
  was forwarded to President Judge Dugan. Judge
  Dugan has reviewed your letter requesting permission
  to bring an audio recorder into Arraignment Court but
  unfortunately, due to the Rules referenced in your letter,
  he is unable to allow your use of the recording device.

  Thank you.

  Corrine Weglicki
  Chambers of Presi dent Judge Patrick F. Dugan
  The Justice Juanita Kidd Stout Center
  for Criminal Justice
  1301 Filbert St. , Suite 1303
  Philadelphia, PA 19107

                 (Fax)
